

117 HR 861 IH: Alerting Localities of Environmental Risks and Threats Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 861IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Blunt Rochester (for herself, Ms. Matsui, Ms. Norton, Mr. Carson, Ms. Lee of California, Mrs. Watson Coleman, and Mr. Casten) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Emergency Planning and Community Right-To-Know Act of 1986 to require an emergency notification meeting in the event of the release of an extremely hazardous substance from a facility, and for other purposes.1.Short titleThis Act may be cited as the Alerting Localities of Environmental Risks and Threats Act of 2021. 2.Public meetings added(a)Emergency notification meetingSection 304(b) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11004(b)) is amended by adding at the end the following new paragraph: (3)Public meetingNot later than 72 hours after a release which requires notice under subsection (a), the owner or operator of the applicable facility shall—(A)publish a notice in a local newspaper, and post such notice at a local library and other local government buildings and on the public website for the facility, if any, with at least 24 hours notice, of a public meeting, including—(i)the date of such meeting;(ii)the time of such meeting; and(iii)the location of such meeting; and(B)hold such meeting, providing, consistent with section 322, the information required under paragraph (2), to the extent such information is known at the time of the meeting and so long as no delay in responding to the emergency results..(b)Annual public meetingSubtitle A of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) is amended by adding at the end the following new section: 306.Annual Public MeetingNot later than 1 year after the date of enactment of this section, and annually thereafter, the owner or operator of a facility subject to the requirements of this subtitle shall—(1)publish a notice in a local newspaper, at least 7 days in advance, of a public meeting, including—(A)the date of such meeting;(B)the time of such meeting; and(C)the location of such meeting; and (2)hold such meeting, providing, consistent with section 322—(A)the chemical name of each substance on the list published under section 302(a) that was present at such facility, in an amount in excess of the threshold planning quantity established for such substance under such section, at any time in the preceding calendar year;(B)an estimate of the maximum amount of each such substance present at such facility during the preceding calendar year; and (C)the details of the methods and procedures to be followed to respond to a release of such a substance pursuant to the applicable emergency plan prepared under section 303(c)..(c)EnforcementSection 325(c)(1) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11045(c)(1)) is amended by striking section 312 and inserting section 306, 312,.(d)Clerical amendmentThe table of contents in section 300(b) of the Emergency Planning and Community Right-To-Know Act of 1986 is amended by adding after the item relating to section 305 the following: Sec. 306. Annual public meeting..